DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is filed as a DIV of 13/653456. It appears the elected invention is not patentable distinct from the claims of 13/653456 and the Application Data Sheet should be corrected to indicate this application as a CON.

Election/Restrictions
Applicant’s election without traverse of claims 1-3,6-13 and 15 (Group 1) in the reply filed on 02/01/2021, is acknowledged. Election was made without traverse in the reply filed on June 20, 2013. 
Claims 16,20-25 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2021.
The restriction requirement between Group I and claims 26-27 is withdrawn and claims 26 and 27 are rejoined with Group I. Claims 1-3,6-13,15,26 and 27 are under examination. 

Priority
This application was filed on October 17, 2012. Applicant's claim for priority from US provisional 61/658,459, filed on June 12, 2012, from provisional 61/597,969, filed on February 13, 2012, and from provisional 61/547,974, filed on October 17, 2011, is acknowledged. 


Claim Objection
Claim 3 is objected to because "...VH2-70, VH3-23." should read "...VH2-70 and VH3-23." to be in the correct form of a Markush type claim.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(a):


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.








Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a transgenic mouse whose genome comprises an immunoglobulin heavy chain locus characterized by a single human VH gene segment and one or more human DH and JH gene segments operably linked to a human or non-human constant region gene, wherein said mouse genome further comprises one or more human Vκ operably linked to one or more human Jκ or one or more human Vλ operably linked to one or more human Jλ, wherein said transgenic mouse, when exposed to an antigen, expresses an antibody that binds to said antigen, wherein said antibody comprises all six CDRs, three from the heavy chain and three from the light chain; does not reasonably provide enablement for (1) a transgenic mouse which does not have nucleic acid sequences encoding said light chain and heavy chain loci stably integrated into the genome; (2) a transgenic mouse which does not produce functional antibodies; (3) a transgenic mouse whose genome does not comprise one or more human Vκ operably linked to one or more human Jκ, or one or more human Vλ operably linked to one or more human Jλ; and (4) a transgenic mouse producing an antibody, wherein said antibody does not comprise all six CDRs, three from the heavy chain and three from the light chain. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	In determining whether Applicant's claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform "undue experimentation" to make and/or use the invention claimed. Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404. Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to make and/or use the invention and therefore, applicant's claims are not enabled. 
Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working example are not disclosed in the specification, therefore enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore, skepticism raised in enablement rejections are those raised in the art by artisan of expertise.
The nature of this invention is a transgenic mouse which comprises human immunoglobulin variable gene sequences. Previous art has demonstrated successful generation of humanized (having all human variable and constant sequences) and chimeric (having a mixture of human and mouse immunoglobulin sequences) mice, but the instant invention involves a mouse having a single VH gene segment instead of a plurality of VH gene segments in a mouse heavy chain locus.
	With respect to issue (1), the claims are overly broad in that they encompass a mouse that does not have the claimed immunoglobulin loci stably integrated into its genome. THe claims also read on a chimeric rat or mouse wherein only a portion of its cells have been modified. Use of language such as “whose germline genome comprises” would be consistent with previously patented claim language and would narrow the claims to stable, germline, non-chimeric transgenics.
	More specifically, it is emphasized that base claim 1 broadly reads on an episomally-maintained nucleic acid having an immunoglobulin heavy chain locus characterized by a single human VH gene segment and one or more human DH and JH gene segments. The specification has not provided working examples correlating episomally-maintained nucleic acid to observation of phenotypes in any mouse having the claimed nucleic acid sequences as embraced by the breadth of the claims that is consistent with any phenotypes characteristic of a rat or mouse that produces an antibody following antigenic challenge. The specification discloses introducing heavy chain locus-containing target constructs into mouse embryonic stem (ES) cells and using said cells to produce said transgenic mouse. However, it is noted that the specification does not provide any specific information for making and using the claimed transgenic mouse comprising episomally-maintained constructs having the claimed immunoglobulin loci. It is noted that episomally-maintained nucleic acid sequences may be lost over a period of time. Therefore, one 
	With respect to issue (2), it is noted that the claims are overly broad in that they encompass a rat or mouse that does not produce functional antibodies. As discussed supra, instant claims encompass mouse with episomally-maintained vector sequence that may be lost over time and therefore would not produce functional transgenic antibodies. As well, it encompasses episomally-encoded sequences that, despite being maintained, do not result in production of functional antibodies. In addition, even though each of the base claims (claims 1, 12 and 26) recite the positive limitation of a mouse having a heavy chain locus characterized by a single human VH gene segment and one or more human DH and JH gene segments (wherein claim 12 further requires that said locus is in the germ line, replacing endogenous VH, DH and JH gene segments), claims 1,12 and 26 do not require any phenotype, and therefore encompasses a rat or mouse that does not produce antibodies. The specification does not disclose how to use the claimed transgenic mouse that does not produce antibodies, and therefore the claimed transgenic rodent would not be enabled, since an artisan would not be able to make and use the invention.   
	With respect to issue (3), which applies to claims 8-10 and 13, it is noted that the claims are overly broad in that they fail to require a mouse having all kappa, or all lambda VJ regions. As a result, said claims encompass a rat or mouse having human Vκ operably linked to Jλ, or human Vλ operably linked to Jκ. The current state of the art is silent with respect to a rat or mouse that comprises one or more human Vκ operably linked to one or more human Jλ, or to one or more human Vλ operably linked to one or more human Jκ, in a rat or mouse light chain locus such that said rat or mouse will be capable of producing functional antibodies from the gene segments. Since the prior art at the effective filing date of the present application did not provide guidance for the aforementioned issue, it is incumbent upon the instant specification to do so. The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issue set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.  
	With respect to issue (4), which applies to claims 1-3,6-7, 12, and 15, it is noted that said claims are overly broad in that they encompass a rat or mouse producing an antibody, wherein said antibody does not comprise all six CDRs, three from the heavy chain and three from the light chain.
	The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Additionally, Bendig (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3). Similarly, the skilled artisan recognized a 
	In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Bendig, the lack of guidance and direction provided by the Applicant, and the absence of working examples, one of skill in the art would be required to perform undue experimentation to practice the method for producing functional antibodies comprising fewer than all six CDRs with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the claimed antibodies are functional, commensurate in scope with the claimed invention.
	In conclusion, since the specification and the art are silent and or show unpredictability with regards to making and using (1) a transgenic mouse which does not have nucleic acid sequences encoding said light chain and heavy chain loci stably integrated into the genome; (2) a transgenic mouse which do not produce functional antibodies; (3) a transgenic mouse whose genome does not comprise one or more human Vκ operably linked to one or more human Jκ, or one or more human Vλ operably linked to one or more human Jλ; and (4) a transgenic mouse producing an antibody, wherein said antibody does not comprise all six CDRs, three from the heavy chain and three from the light chain, one would be burdened with undue experimentation to use the claimed invention to make and use a transgenic mouse as broadly claimed.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The Specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 12-13 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 9 and 12 are indefinite to the extent said claims recite the phrase “…and/or…”, because it is not clear whether instant claim seeks to claim (using claim 9 as an example to illustrate indefiniteness) “…and the one or more human JL gene segments…”, or “…or the one or more human JL gene segments…”. Therefore, the metes and bounds of the claimed invention are not clear. 
	Claims 12 is indefinite to the extent that it recites the phrase “…single human VH gene segment and/or polymorphic variants thereof…”. It is not clear what is encompassed by “polymorphic” within the context of the phrase(s).  It is not clear if only a single segment is present, how polymorphic variants can be added and still meet the limitation of “single human VH segment. Therefore, the metes and bounds of the claimed invention are not clear.
	Claim 13 depends form claim 12.
Claim 26 is unclear because it refers to an a rat or mouse comprising an endogenous locus encoding human gene segments. It would appear an endogenous locus of a rat or mouse would encode rat or mouse sequences.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2 and 6-13 are rejected under 35 U.S.C. 102(b) as being anticipated by Murphy et al (US 6596541 B2, Jul 22, 2003).  
Claim interpretation: The instant rejection is applied to the extent that a mouse with rearranged V-D-J would have in its immunoglobulin heavy chain locus, one of VH, one of DH and one of JH gene segments. The Examiner also broadly interprets the term “…polymorphic…” to mean “many forms of”, which is considered to be an inherent property of a heavy chain VH segment. 
With respect to base claims 1 and 12, Murphy et al teach a "knock-in" transgenic mouse in which all or part of the endogenous genomic immunoglobulin light chain variable region and heavy chain variable region are substituted by homologous recombination for homologous or orthologous human light chain and heavy chain genes, respectively (see col. 24-27, and Murphy et al claims 1-4 and 7-10; instant claims 2 and 13). Murphy et al teach that the transgenic mouse comprises, in its genome (germline), entirely human heavy and light chain variable gene loci (V-D-J for heavy chain locus and V-J for lambda and kappa light chain loci; claims 8 and 9) operably linked to entirely endogenous mouse constant regions (see col. 24, lines 32-35; and col. 27, lines 6-12; claims 6, 7, 10 and 11). As noted above in claim interpretation, absent of evidence to the contrary, all VH gene segments cited in the teachings applied to the instant rejection are necessarily and inherently polymorphic.
Accordingly, Murphy et al anticipate claims 1, 2 and 6-13.


Claims 1,2,6-9 and 15 are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al.
Kucherlapati et al. teaches a transgenic mouse whose endogenous heavy and light chain loci have been inactivated (claim 2) and whose genome further comprises a transgene comprising a human genomic unrearranged heavy chain locus SPEI fragment comprising a single VH gene segment, all of the DH gene segments (which reads on one or more), all of the JH gene segments, and a human constant region gene (claims 6-7), and a transgene . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1-3,6-13,15 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al (US 6596541 B2, Jul 22, 2003), Tobin et al (Blood, 2004, 104:2879-2885) and Suarez et al (Molecular Immunology, 2006, 43:1827-1835, IDS).
	Claim interpretation: The instant rejection is applied to the extent that said claims are alternatively interpreted to read on a mouse that has not rearranged V-D-J in its immunoglobulin heavy chain locus. The Examiner also broadly interprets the term “…polymorphic…” to mean “many forms of”, which is considered to be an inherent property of a heavy chain VH segment.

With respect to claim 15, Murphy et al teach hybridomas made from transgenic mice comprising the human variable region immunoglobulin loci (see col. 28, lines 8-9). It is noted that isolating a B cell is an implicit and necessary process during the making of hybridoma. As stated in MPEP 2112: The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir.1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769, 775 (Fed. Cir. 1983).  
While Murphy et al teach a "knock-in" transgenic mouse comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant regions, Murphy et al do not teach a single polymorphic human VH gene segment selected from the human VH gene segment(s) listed in claims 3. As noted above in claim interpretation, absent of evidence to the contrary, all VH gene segments cited in the teachings applied to the instant rejection are necessarily and implicitly polymorphic.
The abovementioned deficiency is cured by Tobin et al and Suarez et al. Tobin et al teach preferential usage of single VH gene segment in combination with preferential VL gene usage, in B-cell receptors (BCRs) found in chronic lymphocytic leukemia (CLL) patient samples (see page 2879, Abstract; page 2880, col. 1, para. 2 and col. 2, para. 2). Tobin et al teach that a subset exclusively uses VH1-69, and another subset exclusively uses VH1-2, both subsets with structurally similar HCDR3s and are associated with preferential VL gene usage. Tobin et al teach that this finding implies selection of BCRs in said subset and point to possible involvement of specific antigens in CLL development (see page 2879, Abstract; and page 2881, col. 2, para. 1-3; claims H) gene is sufficient to generate a wide repertoire of antigen specific antibody responses. Thus efforts aimed at the generation of new transgenic mice should not focus on the number of V genes present in the transgene (see page 1827, Abstract).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to modify the "knock-in" transgenic mouse as disclosed by Murphy et al, by having single VH1-69 or single VH1-2 gene segment and their corresponding preferentially-used VL genes as disclosed by Tobin et al incorporated into said mouse heavy and light chain loci, respectively, to arrive at the invention as claimed. One of ordinary skill in the art would be motivated to make such an incorporation since Tobin et al teach that exclusive use of either VH1-69 or VH1-2 gene segment coupled with a preferentially-used VL gene point to possible involvement of specific antigens in CLL development. Therefore, one of ordinary skill in the art wanting to determine such an antigen would generate the abovementioned transgenic mouse as claimed. Additionally, Suarez et al teach that one single VH gene is sufficient to generate a wide repertoire of antigen specific antibody responses. One who would have combined the VH and VL incorporation of Tobin et al with the transgenic mouse of Murphy et al would have had a reasonable expectation of success because prior art teaches a transgenic mouse comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant regions, while Tobin et al and Suarez et al provided guidance regarding generating a mouse model having a single VH gene segment to enable further studies of CLL. 
Therefore, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.


Claims 1,3,8,10-13 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al.in view of Mageed et al. (2001) Clin. Exp. Immunol., Vol. 123, 1-8, in view of Forconi et al. (2010) Blood, Vol. 115(1), 71-77, U.S. Patent No. 6,596,541 (2003), hereafter referred to as Murphy et al., U.S. Patent Application Publication 2013/0323235 (2013), hereafter referred to as Craig et al., Featherstone et al. (2010) J. Biol. Chem., Vol. 285(13) 9327-9338, and Han et al. (2009) Biol. Reprod., Vol. 80, 1001-1008.
Kucherlapti meets the limitations of claims 1 and 8 as set forth above. Kucherlapati et al. teaches a transgenic mouse whose endogenous heavy and light chain loci have been inactivated and whose genome further comprises a transgene comprising a human genomic unrearranged heavy chain locus SPEI fragment comprising a single VH gene segment and a transgene comprising an unrearranged human kappa light chain locus comprising multiple VK and JK gene segments (claims 8 and 9). Kucherlapati et al. further demonstrated that the presence of a single VH gene segment generated a diversity of antigen binding antibodies (Kucherlapati et al., examples 1-7). 
With regard to claim 3, while Kucherlapati et al. exemplified a transgenic mouse where the single VH gene segment is VH6, the prior art provides motivation to make transgenic mice expressing heavy chain derived from a single VH gene segment in order to study the contribution of the VH gene segment to disease. For example, Mageed et al. teaches a transgenic mouse whose genome comprises a human heavy chain locus transgene which rearranges a single VH gene segment, VH3-23, in order to study the relationship of VH3-23 and the development of pathogenic antibodies such as those seen in systemic lupus erythematosus patients (Mageed et al., page 1). Mageed et al., like Kucherlapati et al., found that the VH3-23 gene segment gave rise to a diversity of antibodies reactive with a range of antigens. Forconi et al. further supplements Kucherlapati et al. and Mageed et al. by teaching and increased percentage of antibodies comprising human VH1-69 are found in chronic lymphocytic leukemia cells (CLL) (Forconi et al., page 71). Forconi et al. teaches to analyze the usage of VH1-69 and various JH gene segments in antibodies present in normal B cells and CLL and further provides motivation to study that relationship between the VH1-69 gene segment and the development 
Kucherlapati et al., Mageed et al., and Forconi et al. further differ from the instant invention as claimed in that none of the references teach to replace all or part of the endogenous heavy and light chain loci in the mouse with the human heavy and light chain genomic sequences (claims 12-13) or to operatively link the human V, D, and J gene segments to a mouse constant region gene segment (claims 10-11, 26-27). Murphy et al. supplements Kucherlapati et al.  by teaching “knock-in” transgenic mice in which all or part of the endogenous genomic immunoglobulin light chain variable region and/or heavy chain variable region are substituted by homologous recombination for human light chain and/or heavy chain genes respectively (Murphy et al., paragraphs 35-36, 38-44, 46-48, 83, 85, 99, and claims 1-4, and 7-10). Murphy et al. further teaches that direct substitution of the mouse light and heavy prima facie obvious to the skilled artisan at the time of filing to make and use a transgenic mouse according to Kucherlapati et al. in view of Mageed et al. and Forconi et al. wherein the human Vk and Jk sequences replaces all the endogenous mouse light chain VK and/or JK sequences and wherein unrearranged human VH1-69, D gene sequences, and J gene sequences replace all the endogenous mouse heavy chain V, D, and J, gene sequences, wherein the resulting mouse produces chimeric antibodies with human variable regions and mouse constant regions with a reasonable expectation of success.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-3,6-13,15 and 26-27, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US 10,246,509 (‘509). Although the conflicting claims are not identical, they are not patentably distinct from each other.
	Base claim 1 of instant claims is directed to a mouse having a restricted immunoglobulin heavy chain locus characterized by the presence of a single human VH gene segment, one or more human DH gene segments, and one or more human JH gene segments, wherein the single human VH gene segment is a polymorphic VH gene segment.	
	Base claim 12 of instant claims is directed to a mouse comprising, in its germline, a replacement at an endogenous immunoglobulin heavy chain locus of all or substantially all endogenous VH, DH, and JH gene segments with single human VH gene segment and/or polymorphic variants thereof, one or more human DH gene segments and one or more human JH gene segments.  
	An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical but an examined application is not patentably distinct from the reference claims because the examined claim is either anticipate by, or would have been obvious over, the reference claims. See, e.e., In re Berg, 140, F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887. 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of US 10,246,509. That is, claim 1 of ‘509 falls entirely within the scope of claim 1 of the instant application.	 
	
Claims 1-3,6-13,15 and 26-27, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US 10,238,093 (‘093). Although the conflicting claims are not identical, they are not patentably distinct from each other.
	Base claim 1 of instant claims is directed to a mouse having a restricted immunoglobulin heavy chain locus characterized by the presence of a single human VH gene segment, one or more human DH gene segments, and one or more human JH gene segments, wherein the single human VH gene segment is a polymorphic VH gene segment.	
	Base claim 12 of instant claims is directed to a mouse comprising, in its germline, a replacement at an endogenous immunoglobulin heavy chain locus of all or substantially all endogenous VH, DH, and JH gene segments with single human VH gene segment and/or polymorphic variants thereof, one or more human DH gene segments and one or more human JH gene segments.  
	Base claims 1 and 7 of ‘093 is directed to a mouse having in its germline	(a) an unrearranged human genomic sequence comprising a single human VH gene segment,one or more DH gene segments, and one or more JH gene segments operably linked to a mouse constant region wherein the VH is VH1-69 and additionally	(b) a sequence that encodes an ADAM6 protein that is functional in a male mouse,. 
	
Claims 1-12 of ‘093, which are directed to a transgenic mouse, is a species of the mouse of instant invention. It is well established that a species of a claimed invention renders the genus obvious. The mouse of ‘093 comprises an additional genetic modification in addition to what is instantly claimed. The mouse without the additional modification is obvious.


Conclusion
No claims are allowed. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Valarie Bertoglio whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632